i          i         i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00089-CV

               IN THE ESTATE OF DANIEL BERNARD LEVINSON, DECEASED

                          From the Probate Court No. 2, Bexar County, Texas
                                    Trial Court No. 2008-PC-0290
                              Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 4, 2009

DISMISSED

           Before the court is appellant’s motion for voluntary dismissal. Appellant’s motion to dismiss

is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(1). Costs of appeal are taxed

against the appellant. See id. at (d).



                                                         PER CURIAM